                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-CV-81476-KAM


WILLIAM B. MILLS & MARY JANE
MILLS,

Appellants,

v.

VERO BEACH COUNTRY CLUB, INC.,

Appellee.
_______________________________________________/

                                     OPINION AND ORDER

       This cause is before the Court on the appeal by William B. Mills and Mary Jane Mills

(“Appellants” “the Mills”) of the bankruptcy court’s Order denying the motion for determination

of entitlement of attorney’s fees pursuant to Florida Statute § 57.105, dated September 24, 2019.

Also pending before the Court is Appellee Vero Beach Country Club, Inc.’s (“Appellee”

“VBCC”) Motion for Attorney’s Fees for Frivolous Appeal (DE 9). The Court has carefully

considered the appeal, the briefs of the parties, the entire record on appeal, and is otherwise fully

advised in the premises.

       I. Background

       The facts, based upon Appellants and Appellee’s statement of facts in their appellate

briefs and the appellate record, are as follows:

       The Mills were members of the VBCC. After Mr. Mills filed bankruptcy (bankruptcy

case number 15-29068), his solely owned company, Real Estate & Management Group, LLC

(“REMG”) was taken over by a court appointed Receiver. The Receiver determined that over
the span of several years, Mr. Mills had paid numerous personal bills owed to VBCC with

REMG funds. As a result, the Receiver filed suit against VBCC based on payments made by

REMG, contending they were fraudulent transfers under chapter 726 of the Florida Statutes

(adversary bankruptcy case number 18-01215).

       After it was sued by the Receiver, VBCC filed a third-party complaint against the Mills

seeking to be indemnified any monies it had to pay the Receiver, and for the costs and attorney’s

fees it incurred in defending the Receiver’s suit. VBCC also sought to recover the fees and costs

it incurred in bringing the third-party complaint. The third-party complaint against the Mills

brought one count for contractual indemnification and one count for common law

indemnification. The Mills denied that they had any liability to VBCC due to the Receiver’s

lawsuit. Additionally, the Mills notified VBCC, pursuant to Florida Statute §57.105, that they

believed the third-party complaint brought against them by VBCC was frivolous. Lastly, the

Mills filed a counterclaim against VBCC for damages stemming from VBCC denying them their

club membership rights and loss of use of the club.

       Soon thereafter, VBCC settled the lawsuit with the Receiver. After the settlement of that

dispute, the bankruptcy court determined that it continued to have jurisdiction over the remaining

dispute, and it retained jurisdiction over the third-party complaint and counterclaim between

VBCC and the Mills. (hereinafter, “the indemnity case.”)

       VBCC moved for summary judgment in the indemnity case on its common law

indemnification count, which the bankruptcy court denied. The bankruptcy court found that

Florida common law indemnification is not applicable to fraudulent transfer claims brought

under the Florida Uniform Fraudulent Transfer Act, and that judgment would be entered for the

Mills on that claim at the end of the case. The bankruptcy court granted VBCC’s motion for



                                                 2
summary judgment on the Mills’ third-party counterclaim. In so ruling, the bankruptcy court

found that the $25,000.00 payment made by VCBB to settle the case brought by the Receiver

“undoubtedly resulted in an indebtedness of the part of the [Mills] to the [Club].” (Summary

judgment order, DE 5-2 at 583.)

           Prior to the bankruptcy court making its summary judgment rulings, the Mills filed an

action against VBCC in state court for wrongful suspension of their VBCC membership

privileges, and for other relief. This case was removed from state court to the bankruptcy court

and became adversary bankruptcy court number 19-01329. (hereinafter, “the club membership

case.”).

           Now having both the indemnity case and the club membership case pending before it, the

bankruptcy court issued an order to show cause asking the parties to explain why it should not

abstain from or dismiss certain claims. The bankruptcy court reasoned that the remaining claims

in both cases were closely related and should be treated similarly.

           In response to the order to show cause, the Mills took the position that the bankruptcy

court should abstain from hearing the VBCC’s remaining contractual indemnity claim and that

both cases be remanded to state court. VBCC then consented to the club membership case being

remanded to state court.1 VBCC did not state a position with respect to the indemnity case.

           Subsequently, the bankruptcy court entered an order abstaining from the club

membership case and granted the Mills’ motion to remand it to state court. As to the indemnity

case, the bankruptcy court abstained and dismissed the claims without prejudice to their pursuit

in a state court.



1
 The Mills had also filed a motion to remand the membership case they had filed to state court, which the Court
granted.


                                                         3
         The Mills then filed a motion for a determination of their entitlement to attorney’s fees in

the indemnity case pursuant to Florida Statute § 57.105, claiming that the involuntary dismissal

of the VBCC action by the bankruptcy court rendered them the prevailing parties under Florida

law.2

         The bankruptcy court held a non-evidentiary hearing on the motion for attorney’s fees

during which it issued its ruling. With respect to the common law indemnity count, the

bankruptcy court concluded there was no prevailing party because the summary judgment ruling

did not result in the entry of judgment. Moreover, the bankruptcy court found the common law

indemnity claim was a good faith attempt to extend the Florida common law of indemnity to

fraudulent transfers. With respect to the contractual indemnity claim, the bankruptcy court

reasoned that it never ruled on that claim, deciding instead to abstain from ruling in deference to

the state court. Thus, the bankruptcy court determined there was no prevailing party on the

contractual indemnity claim, and therefore the Mills were not entitled to any relief under

§ 57.105.3

         The Mills make the following arguments in this appeal: (1) the bankruptcy court erred

when it determined that the Mills were not entitled to attorney’s fees under Florida Statute

§ 57.105 as prevailing parties with respect to the contractual indemnity claim (count one of the

third-party complaint in the indemnity case), and (2) the bankruptcy court erred when it

determined VBCC had a reasonable basis to try to expand the Florida common law of indemnity



2
 The Mills also sought fees for the club membership case pursuant to 28 U.S.C. § 1447. The bankruptcy court
denied this request, which the Mills have not appealed.
3
 The bankruptcy court also found that, to the extent the Mills based their claim for attorney’s fees on section
§ 57.015(7), they failed to point to any contractual provision providing their opponent with a right to attorney’s fees.
Under § 57.105(7), there can be no reciprocal right to attorney’s fees without a contractual right in favor of the other
party.


                                                           4
to apply in the area of fraudulent transfers (count two of the third-party complaint in the

indemnity case).

       VBCC responds that (1) the Mills asked the bankruptcy court to abstain from the

contractual indemnity law claim, hence they were not “prevailing parties” under Florida Statute §

57.105(1) on that count and (2) VBCC made a good faith attempt to expand the Florida common

law of indemnity to apply in the area of fraudulent transfers. That being the case, the Mills were

not entitled to an award of attorney’s fees under Fla. Stat.§ 57.105.

       II. Legal Standard

       The Court reviews the Bankruptcy Court’s factual findings for clear error and its legal

conclusions de novo. In re Globe Manufacturing Corp., 567 F.3d 1291, 1296 (11th Cir. 2009); In

re Club Assoc., 951 F.2d 1223, 1228-29 (11th Cir. 1992). The parties disagree on whether a

prevailing party determination is reviewed de novo or for abuse of discretion. The parties have

the same disagreement on the question of sanctions under Florida Statute § 57.105. Regardless

of which standard applies, the bankruptcy court did not err or abuse its discretion.

       III. Discussion

       Florida Statute § 57.105 provides for an award of attorney’s fees to a prevailing party

when there is a finding of a lack of support for a claim or defense. The issue before the Court is

whether the bankruptcy court erred in finding that the Mills were not prevailing parties on the

contractual indemnity claim based on its abstention, and with respect to the common law

indemnity claim, whether the bankruptcy court erred in finding VBCC made a good faith attempt

to expand the Florida common law of indemnity to apply in the area of fraudulent transfers.

       The bankruptcy court possessed jurisdiction over VBCC’s third-party complaint and the

Mills’ counterclaim under 28 U.S.C. § 1334(b), which provided it with jurisdiction over civil



                                                 5
proceedings related to cases under title 11. 28 U.S.C. § 1334(b). Section 1334(c) provides the

bankruptcy court with the power to abstain from hearing civil proceedings and permits it to

abstain from state court matters so they can be heard in state court. In response to the

bankruptcy court’s order to show cause, the Mills agreed with the bankruptcy court’s proposal to

abstain in the indemnity case so it could be pursued in state court.

       Based on this record, the Mills cannot now claim they are prevailing parties in a case they

consented to have resolved in state court. Such an abstention is not a ruling on the merits of the

case. Cf. Hughes v. Jamestown Square LLC, No. 09-60086-CIV, 2009 WL 585975, at *2 n.4

(S.D. Fla. Mar. 6, 2009) (the collateral order exception, which applies to section 1334

abstentions, is separate from the merits of the case). Indeed, this ruling can be compared to a

district court’s decision to decline supplemental jurisdiction pursuant to 28 U.S.C. § 1367, which

also is not a ruling on the merits. See, e.g., A.W. v. Tuscaloosa City Sch. Bd. of Educ., 744 F.

App'x 668, 672 (11th Cir. 2018) (declining to exercise supplemental jurisdiction is “a

determination that the merits should be adjudicated elsewhere”); Espinoza v. Galardi S.

Enterprises, Inc., No. 14-21244-CIV-GOODMAN, 2018 WL 1729757, at *12 (S.D. Fla. Apr. 10,

2018) (“when declining supplemental jurisdiction, a federal court dismisses the state law claims

without an adjudication on the merits.”); Gardner v. TBO Capital LLC, 986 F. Supp. 2d 1324,

1333 n.6 (N.D. Ga. 2013) (“Because the Court declines to exercise supplemental jurisdiction

over Plaintiffs' state law claims . . . the Court does not reach the merits of Plaintiffs' remaining

claims.”)

       Another useful comparison can be found by looking to Ameritas Variable Life Ins. Co. v.

Roach, 411 F.3d 1328 (11th Cir. 2005). There, the Eleventh Circuit provided several factors

district courts should consider in deciding whether “to proceed in a declaratory judgment suit



                                                   6
where another suit is pending in a state court presenting the same issues, not governed by federal

law, between the same parties.” Id. at 1330. In those cases, the United States Supreme Court has

stated “it would be uneconomical as well as vexatious for a federal court to proceed in a

declaratory judgment suit where another suit is pending in a state court presenting the same

issues, not governed by federal law, between the same parties.” Id. (quoting Brillhart v. Excess

Ins. Co. of America, 316 U.S. 491, 494 (1942)).

        Here, the bankruptcy court remanded the club membership case which it found was

closely related to the indemnity case. Therefore, in deciding to abstain from the indemnity case,

the bankruptcy court properly determined that it should not make a merits-based ruling on the

contractual indemnity claim while the remanded and related membership case was pending in

state court.

        The crux of the Mills’ argument is that the bankruptcy court used the term “dismiss” in

its abstention order, and numerous Florida cases hold that the defending party is the prevailing

party for purposes of attorney’s fees after a non-merits based dismissal. The cases relied upon

by the Mills, however, are clearly distinguishable from the facts of this case. In all but one of the

cases cited by the Mills, the plaintiff against whom attorney’s fees were awarded had initiated

litigation against the “prevailing” defendant, thus causing the “prevailing” defendant to have to

incur fees and costs to defend. The plaintiff then either voluntarily dismissed the case against the

defendant before it could be decided on the merits, or the case was involuntarily dismissed

because of either sanctionable conduct attributable to the plaintiff, or because of a procedural or

jurisdiction defect. See Alhambra Homeowners Ass'n, Inc. v. Asad, 943 So. 2d 316, 317 (Fla.

Dist. Ct. App. 2006) (the first case is dismissed by the plaintiff, a second case is filed, and the

plaintiff prevails or favorably settles the second case, the defendant is prevailing party on the



                                                  7
first dismissed case is entitled to recover attorney fees for the first dismissed case); Metropolitan

Dade Cty. v. Evans, 474 So. 2d 392 (Fla. Dist. Ct. App. 1985) (holding that the defendant police

officer, who was joined in a civil damages action arising out of his official duties, had

“prevailed” when the case brought against him was dismissed with prejudice pursuant to

settlement with his employer, and he was therefore entitled to reimbursement of attorney fees);

Dolphin Towers Condo. Ass'n, Inc. v. Del Bene, 388 So. 2d 1268 (Fla. Dist. Ct. App. 1980)

(where a unit owner voluntarily dismisses his action against a condominium association, the

condominium association becomes the prevailing party for purposes of an award of attorney

fees); Denino v. Abbate, 247 So. 3d 48, 49 (Fla. Dist. Ct. App. 2018) (remanding to the lower

court to decide whether there is a legal entitlement for fees for the defendants in the case of

involuntary dismissal of the plaintiff’s case entered after a trial); Valcarcel v. Chase Bank USA

NA, 54 So. 3d 989, 991 (Fla. Dist. Ct. App. 2010) (the defendants were prevailing parties and

entitled to attorney’s fees in foreclosure action that was dismissed due to sanctionable

misconduct by the plaintiff’s attorney even though the dismissal was not on the merits); Nudel v.

Flagstar Bank, FSB, 60 So. 3d 1163, 1164 (Fla. Dist. Ct. App. 2011) (the mortgagors/defendants

who prevailed in getting the foreclosure case against them dismissed without prejudice based on

lack of standing are entitled to attorney’s fees and costs as prevailing party); cf. Romaguera v.

Trust Mortg., LLC, 238 So. 3d 394, 395 (Fla. Dist. Ct. App. 2018) (the plaintiff is the prevailing

party because the defendant failed to serve a witness and exhibit list before trial and the court

involuntarily dismissed the case without prejudice).

        In State of Florida, Dep't of Health & Rehab. Servs. v. Hall, 409 So. 2d 193 (Fla. Dist. Ct.

App. 1982), the defendant “voluntarily and unilaterally annulled all disciplinary action taken

against the plaintiff, thus granting her all the relief she could have obtained . . . except, of course,



                                                   8
the award of attorney's fees and costs.” Id. at 195. In other words, the defendant had voluntarily

provided all the relief to which the plaintiff was entitled, rendering the case moot except for

attorney’s fees to which the prevailing party was entitled.

         In Mardan Kitchen Cabinets, Inc. v. Bruns, 312 So. 2d 769 (Fla. Dist. Ct. App. 1975), the

court dismissed a complaint seeking to foreclose on a mechanic’s lien because the plaintiff did

not timely supply an affidavit. Id. at 770. The failure to supply the affidavit was jurisdictional

and required dismissal. Id. The defendant was entitled to attorney’s fees under the mechanic lien

statute.4 Id.

         Under the circumstances of these cases, where a party forces an adversary to expend

funds to either initiate or defend a suit, then chooses to either abandon or moot the claim, or is

unable to pursue the claim due to procedural or jurisdictional defects or sanctionable conduct, it

is only fitting that the wronged party be compensated for the expenses incurred.

         This case is quite different. Here, VBCC did not voluntarily dismiss count one for

contractual indemnification or in any way indicate a desire not to pursue it on the merits; it did

not fail to meet any procedural or jurisdictional requirement necessary for it to proceed; nor did it

engage in any sanctionable conduct. Rather, pursuant to the request of the Mills, the bankruptcy

court chose to abstain from reaching the merits of the claim, so that the case could proceed in a

state court where the Mills could have the jury trial that they wanted. Under these

circumstances, the Mills cannot be said to have “prevailed” in any sense of that term. They

requested and received a different forum to have the merits of the claim adjudicated. Having

requested that the bankruptcy court refrain from adjudicating the merits of the claim in deference



4
  Unlike the instant case, Mardan does not concern an abstention by a federal court to allow the state court to decide
the merits. Nor does it involve a party who agrees to a dismissal to state court by a federal court, and then later
seeks prevailing party status.

                                                          9
to another court, and having “got what they asked for,” the Mills did not prevail within the

meaning of § 57.105.

        The Mills make much of the fact that the bankruptcy court used the word “dismissed” in

its order effecting the abstention. (Initial Br. at 15, DE 7.) The Mills put form over substance.

The record is clear that the bankruptcy court chose to abstain from addressing the merits of the

contractual indemnification claim in deference to a state court proceeding, and the bankruptcy

court explained that its use of the word “dismissed” was for clerical, not substantive purposes.

(Oct. 23, 2019 hr’g at 7-8.) For this reason, the Mills’ attempt to read the word “dismiss” in the

bankruptcy court’s order as a dismissal on the merits is not well taken. Indeed, in denying the

motion for attorney’s fees, the bankruptcy court explained that the use of the word “dismiss”

does not change the fact that the state court would decide the merits of the case. (Oct. 23, 2019

hr’g at 8.)

        The Mills also make much of the fact that the case from which the bankruptcy court

abstained originated in that court, and hence, it could not remand the case to the state court.

Thus, the Mills assert that there was no state court proceeding in which to adjudicate the claim.

Be that as it may, the Mills should have known that fact and taken it into account when they

requested that the bankruptcy court abstain. Instead, they made the following statement to the

bankruptcy court:

        Plaintiff (sic) still asserts that it (sic) is entitled to a jury trial in adversary 1, and if
        it is consolidated with adversary 2, Plaintiffs will assert their right to a jury trial in
        the combined action.

        (Mills’ response to the bankruptcy court’s order to show cause, DE 5-2 at 646.) Once

again, the Mills “got what they asked for,” and cannot now be heard to complain, especially




                                                     10
when the record below demonstrates the Mills agreed to have the case decided on the merits in

state court.5

         For the foregoing reasons, the Court finds that the bankruptcy court did not err or abuse

its discretion by ruling that the Mills were not prevailing parties on the contractual indemnity

claim for purposes of Florida Statute § 57.105.

         Next, the Court will discuss the appeal of the bankruptcy court’s determination that the

Mills were not entitled to attorney’s fees under Florida Statute § 57.105 based on VBCC

pursuing the common law indemnity claim. First, the Court rejects the Mills’ argument that the

bankruptcy court ought to have conducted an evidentiary hearing to decide this issue. Notably,

the Mills never requested a hearing. Nor do they state what evidence they would have presented

at the hearing. In any event, the bankruptcy court was not required to hold a hearing. See

Tedrow v. Cannon, 186 So. 3d 43, 47 (Fla. Dist. Ct. App. 2016)(“The trial court may look to the

record and should hold a full evidentiary hearing if necessary.”) (emphasis added).

         Nor is the Mills’ reliance on Hustad v. Architectural Studio, Inc., 958 So. 2d 569 (Fla.

Dist. Ct. App. 2007) compelling. There, the appellate court reversed the trial court for failing to

consider an award of attorney’s fees based solely on a voluntary dismissal. Id. at 571. The

bankruptcy court did no such thing. Instead, the bankruptcy court conducted a hearing and

carefully analyzed why VBCC’s common law indemnity count was a good faith attempt to

extend existing Florida law to fraudulent transfers. Given this careful analysis, there was no

reason for the bankruptcy court to hold a sua sponte hearing.




         5
            The same can be said for the Mills’ argument that it is dependent on VBCC to refile the case in state court
to obtain its fees. The Mills ought to have raised this argument in response to the bankruptcy court’s order to show
cause. Instead, the Mills agreed with the bankruptcy court’s proposed abstention of the indemnity case.


                                                          11
        Lastly, after review of the record, the Court finds that the bankruptcy court did not err nor

abuse its discretion by concluding that VBCC made a good faith argument to extend the Florida

common law of indemnity as to fraudulent transfers. In its summary judgment order, the

bankruptcy court explained that Florida common law of indemnity applies only to personal

injury claims and certain breach of contract claims in the product liability context. The

bankruptcy court further explained that Florida courts have not applied common law indemnity

to a fraudulent transfer brought under the Florida Uniform Fraudulent Transfer Act. For those

reasons, the bankruptcy court denied VBCC’s motion for summary judgment on that theory. 6

        Nonetheless, in determining that VBCC made a good faith argument with respect to

common law indemnity, the bankruptcy court correctly noted that there is no Florida case

explicitly stating there is no such claim under Florida law. VBCC relied upon Dunn v.

Mercantile Commercebank, N.A. (In re GPC Miami Inc.), 582 B.R. 534, 535 (Bankr. S.D. Fla.

2018) in seeking summary judgment. In Dunn, the parties disputed whether common law

indemnity in the context of fraudulent transfers existed. Dunn did not decide the issue, finding

that regardless of whether it existed, common law indemnity would not apply in that case. In

discussing Dunn, the bankruptcy court noted at the October 23, 2019 hearing that Dunn provided

“useful dicta” for VBCC to rely on to support its argument for an extension of Florida law.

Based on this, the bankruptcy court did not err in finding that VBCC made a good faith argument

about its common law indemnity claim and that an award of attorney’s fees under section 57.105

was not warranted.



6
  With respect to Mills’ repeated assertions that they had no liability to VBCC or any fault due to the Receiver’s
lawsuit, the Court notes that the bankruptcy court found, in its order granting summary judgment to VBCC on the
Mills’ counterclaim, that the $25,000 payment by the club to the receiver “undoubtedly resulted in an indebtedness
of the part of the [Mills] to the [Club].” (Summary judgment order, DE 5-2 at 583.) Based on this finding, the
Court rejects any assertion by the Mills that they were not at fault and VBCC therefore could never prove an
indemnification claim against them.

                                                        12
       Because VBCC’s common law indemnification claim was not brought in bad faith,

the bankruptcy court did not err or abuse its discretion in concluding that the Mills were not

entitled to attorney’s fees under Florida Statute § 57.105.

       IV. Conclusion
       Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

       1) The decision on appeal of the bankruptcy court is AFFIRMED.

       2) VBCC’s Motion for Attorney’s Fees (DE 9) is DENIED. The Court finds that the

           appeal is not frivolous pursuant Federal Rule of Bankruptcy Procedure 8020.

       3) The case is CLOSED and all pending motions are DENIED AS MOOT.

       DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

Florida, this 8th day of April, 2020.




                                                              KENNETH A. MARRA
                                                              United States District Judge




                                                 13
